Exhibit 10.1




AGREEMENT


THIS AGREEMENT is between AutoZone, Inc., a Nevada corporation and its various
subsidiaries (collectively “AutoZone”), and Michael E. Longo, an individual
(“Employee”) dated as of October 19, 2005 (“Agreement”).


WHEREAS, Employee and AutoZone entered into an Employment and Non-Compete
Agreement dated August 31, 1999, (“Prior Agreement”);


WHEREAS, the parties mutually desire to terminate the Prior Agreement and
substitute this Agreement in its place.


NOW, THEREFORE, it is AGREED as follows:


1. Effective Date. The Prior Agreement is hereby terminated and of no effect.
Employee resigns his employment with AutoZone as of October 28, 2005,
(“Effective Date”). Employee resigns as an officer of AutoZone, Inc. and any and
all of its affiliates and subsidiaries (both direct and indirect) as of the
Effective Date.


2. Release. Except for the obligations undertaken pursuant to the terms of the
Agreement, Employee releases and forever discharges AutoZone and its employees,
agents, subsidiaries, predecessors, successors, affiliates, and assigns from all
claims of whatsoever nature and the right to receive compensation from such
claims, growing out of or in any way directly or indirectly connected with the
employment relationship between Employee and AutoZone, included but not limited
to:



 
A.
Breach of any express or implied term or condition of employment;




 
B.
Any other causes of action under any federal, state or local law, rule or
regulation, including but not limited to claims under any worker’s compensation
law, the Age Discrimination in Employment Act (as amended), the Older Workers’
Benefit Protection Act, the Civil Rights Act of 1991, the Civil Rights Act of
1964 (as amended), the Civil Rights Act of 1866, the American with Disabilities
Act of 1990, the Family and Medical Leave Act of 1993, and/or the Tax Reform Act
of 1986 (as amended); and/or




 
C.
Any right to receive any monetary damages or liability payments from any actions
at law or in equity filed on his behalf with regard to his employment with or
arising out of or relating to his employment with AutoZone.



(It is important that you read and understand the terms of this Agreement in
full and that if you decide to sign it, that you do so knowingly and
voluntarily. We suggest you consult an attorney about this Agreement and your
rights before signing it. You will not waive or give up any rights to claims you
may have against AutoZone that may arise after the date that you sign this
Agreement. Although we encourage you to seek advice of counsel concerning your
rights and will be happy to answer questions about our offer, the offer is not
negotiable. In other words, you may accept the offer as stated or reject the
offer and receive the benefits to which you are entitled by law.)
 
3. Recision. AutoZone’s offer as described in this Agreement will remain open
and effective for twenty-one (21) days from the date of this Agreement. You may
elect to accept or reject this offer within that time period. If you do nothing
within the twenty-one (21) day period, the offer shall be deemed withdrawn by
AutoZone.


If you do sign the Agreement within the twenty-one (21) day period, you will
have seven (7) days following the date you signed this Agreement to change your
mind and revoke the Agreement in writing. Therefore, this Agreement will not be
in effect until seven (7) days have passed following the date you sign this
Agreement.
 


4. Benefits. In consideration of the release granted by Employee and the other
obligations undertaken by Employee pursuant to this Agreement, Employee shall
receive, subject to the limitations contained in this Agreement, the following
Benefits in his favor:


A.  Severance pay for a period of one hundred four (104) weeks at Employee’s
current weekly base salary rate, paid in equal bi-weekly installments as
currently received by Employee, at the same time as AutoZone’s regular payroll.
In the event you elect COBRA coverage, each week of pay will also include an
additional amount sufficient to cover the difference between premium payments
currently being deducted for group health insurance and the premium payment
pursuant to COBRA for such period of time as COBRA coverage is allowed pursuant
regulations and the AutoZone medical plan. In the event you obtain other health
insurance during the term of this agreement, you must immediately notify
AutoZone, in writing. Upon receipt of this notification, AutoZone will reduce
your pay by the excess COBRA payments. As used in this Agreement, “bi-weekly”
means “once every two weeks.”


B.  Vacation pay for which you are eligible, but have not taken, as of the
Effective Date of this agreement.


 
 

--------------------------------------------------------------------------------

 
C.  You will receive your eligible Fiscal 2006 bonus, prorated through the
Effective Date of your employment with AutoZone. This bonus will be calculated
in the same manner (except for being prorated through the Effective Date) and
paid at the same time as bonus payouts for Fiscal 2006 as it would have been had
Employee been employed by AutoZone on the date bonuses for fiscal 2006 are paid
to AutoZone vice presidents.


Employee understands and agrees that the only salary or benefits he will receive
from AutoZone are set forth herein, and that all other salary or benefits he is
presently receiving from AutoZone shall be and are terminated as of the
Effective Date.


The parties understand that applicable local, state, and federal tax deductions
and withholdings will be made from all of the appropriate payments. The parties
further understand and agree that payment of Benefits in no way increases the
vesting period for 401K, pension plans or stock option agreements. Any vested,
but unexercised, stock options may be exercised within thirty (30) days of the
employment termination date pursuant to the stock option agreements. Any
unvested stock options will terminate pursuant to the stock option agreements.


5. Non-Compete. Employee further agrees that he will not, for the period of two
(2) year from the Effective Date, be engaged in or concerned with, directly or
indirectly, any business related to or involved in the wholesale or retail sale
or distribution of auto parts and accessories, chemicals, or motor oil,
operating in the automobile aftermarket in any state in which AutoZone operates
now or shall operate during the two (2) year term of the Non-Compete agreement
(herein called “Competitor”) as an employee, consultant, beneficial or record
owner, partner, joint venturer, officer or agent of the Competitor.


The parties acknowledge and agree that the time, scope, geographic area and
other provisions of this Non-Compete section have been specifically negotiated
by sophisticated commercial parties and specifically hereby agree that such
time, scope, geographic area and other provisions are reasonable under the
circumstances. The parties further agree that if, at any time, despite the
express agreement of the parties hereto, a court of competent jurisdiction holds
that any portion of this Non-Compete section is unenforceable for any reason,
Employee shall forfeit any benefits provided pursuant to this Agreement. In the
event of breach by Employee of any provision of the Non-Compete section,
Employee acknowledges that such breach will cause irreparable damage to
AutoZone, the exact amount of which will be difficult or impossible to
ascertain, and that remedies at law for any such breach will be inadequate.
Accordingly, AutoZone shall be entitled, in addition to any other rights or
remedies existing in its favor, to obtain, without the necessity for any bond or
other security, specific performance and/or injunctive relief in order to
enforce, or prevent breach of any such provision and AutoZone shall be entitled
to the remedies set forth in the section entitled “Remedies”.


Employee agrees not to hire, for himself or any other entity, encourage anyone
or entity to hire, or entice away from AutoZone any employee of AutoZone during
the term of this non-compete obligation.


6. Confidentiality, Nondisparagement and AutoZone Property. Unless otherwise
required by law, Employee shall hold in confidence any proprietary or
confidential information obtained by him during his employment with AutoZone,
which shall include, but not be limited to, information regarding AutoZone’s
present and future business plans, systems, operations and personnel matters.
Employee acknowledges that all such confidential or proprietary information is
and shall remain the sole property of AutoZone and all embodiments of such
information shall remain with or be returned to AutoZone. Employee agrees to
immediately return to AutoZone any and all property of AutoZone.


Further, Employee agrees to make no disparaging comments regarding AutoZone,
AutoZone’s business practices, AutoZone’s management, officers, directors or
employees, or any other aspect of AutoZone or his employment with AutoZone to
any other person, party or entity.


7. Complete Agreement. This Agreement contains the entire agreement between the
parties with respect to the matters covered herein and integrates and merges all
prior understandings, discussions and negotiations. No other agreement, oral or
written, relating to the subject matter contained herein shall be binding upon
or enforceable against any of the parties. This Agreement and the documents
executed pursuant to it may be amended only in a writing signed by authorized
representatives of the parties. No provision of this Agreement or any document
executed pursuant to it may be waived except in a writing signed by authorized
representatives of the parties.


This Agreement shall be governed and construed by the laws of the State of
Tennessee, without regard to its choice of law rules. The parties agree that the
only proper venue for any dispute under this Agreement shall be in the state or
federal courts located in Shelby County, Tennessee.
 


8. Construction. If any section or provision of this Agreement shall be subject
to two constructions, one of which would render such section or provision
invalid, then such section or provision shall be given that construction that
would render it valid.


9. Remedies. In the event of breach by Employee of any provision of this
Agreement, Employee acknowledges that such breach will cause irreparable damage
to AuoZone, the exact amount of which will be difficult or impossible to
ascertain, and that remedies at law for any such breach will be inadequate.
Accordingly, AutoZone shall be entitled, in addition to any other rights or
remedies existing in its favor, to obtain, without the necessity for any bond or
other security, specific performance and/or injunctive relief in order to
enforce, or prevent breach of any such provision. In the event Employee breaches
this Agreement in any way, any unpaid Benefits shall immediately terminate.
AutoZone shall have the right, but not the obligation, to exercise any of its
remedies under this Agreement or any that may be allowed by law in the event of
a breach of this Agreement. Any such remedies available to AutoZone shall be
cumulative, not exclusive.


 
 

--------------------------------------------------------------------------------

 
10. Further Assurances. Employee warrants and represents to AutoZone that he has
returned to AutoZone all keys, documents, and other property of AutoZone. Should
Employee fail or refuse to return any AutoZone property, AutoZone shall be
entitled to exercise its rights under “Remedies”, in addition to any rights that
AutoZone may have by law.


The parties agree to execute on or after the date of the execution of this
Agreement any and all reasonable additional documents as requested by the other
or its counsel to effectuate the purposes hereof.
 


IN WITNESS WHEREOF, the respective parties execute this Agreement.



AutoZone, Inc.               By: /s/ William C. Rhodes, III     /s/ Michael E.
Longo

--------------------------------------------------------------------------------

Title: President & CEO    

--------------------------------------------------------------------------------

Employee         By: /s/ Harry L. Goldsmith      10/19/05

--------------------------------------------------------------------------------

    Date  Title: Exec. V.P., General Counsel & Secretary      


 
 

--------------------------------------------------------------------------------

 